Citation Nr: 1341562	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  11-27 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel
INTRODUCTION

The Veteran served on active duty from September 1976 to June 1982.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Jackson, Mississippi, which denied the claims.  The claims have since been transferred to the Providence RO.

In May 2013, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims folder. 

The appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

The Veteran asserts that she has experienced chronic neck and low back problems since suffering an injury in a 1981 motor vehicle accident.  After a thorough review of the evidence, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims.

As an initial matter, review of the record demonstrates that the Veteran has received disability benefits from the Social Security Administration ("SSA") (as demonstrated from the award letter of record, dated February 2002), which she said are based on her neck and low back conditions (see Board hearing transcript, May 2013).  The possibility that SSA records could contain evidence relevant to her claims cannot be foreclosed absent a review of those records.  As such, the Board finds that an attempt should be made to obtain any records currently associated with the Veteran's SSA award.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).

Secondly, the Board notes that, although the Veteran was afforded a VA compensation and pension examination in September 2012 for her claimed neck and low back disorders, the Board concludes that the current opinion does not offer a sufficient basis upon which to effectively decide this case.  Review of the examination report shows that the VA examiner appears to have based her speculative opinion that "[i]t would be difficult to say with any certainty whether [the Veteran's] current back disability is due to the military or her occupation after the military" on the fact that the Veteran reported working as a nurse's aide following service, which the examiner concluded was "very physically demanding" work.  However, during her hearing before the Board, the Veteran reported that not only was she unable to do any work for several years after returning home from service due to her low back and neck conditions, but also that, when she was finally able to work, she first worked as an overnight counselor in a home for emotionally-disturbed girls, then as a nurse's aide on the third shift.  See Board hearing transcript.  She noted that the first job did not involve any physical work and only required that an adult be on the premises at night, while the nurse's aide job meant that, because it was third shift, the patients were already in bed and her job did not require any lifting or other physically-demanded work.  Id.  She added that, if a physically-demanding task was needed, she was able to obtain assistance, such that she would not have to do and heavy lifting by herself.  Id.  

In this regard, the Court has held that a veteran is competent to attest to factual matters of which he or she has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As this case presents certain medical questions which cannot be answered by the Board, an additional VA opinion must be provided.  See Colvin v. Derwinski, 1 Vet. App. 171, (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  Accordingly, the Board finds that a clarification of the 2012 VA examiner's opinion is necessary in order to insure that, in opining as to whether it is at least as likely as not that the Veteran's neck and/or low back disorders are the result of service, the VA examiner takes into account the Veteran's statements regarding the fact that she has never performed physically-demanding work since her separation from military service.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one); see also Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that in order to rely upon a statement that an opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or be apparent upon a review of the record).  

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request any and all records related to the Veteran's claim of entitlement to disability benefits, to include any medical record relied upon by SSA in making its decision.  Any records obtained should be associated with the claims folder.  Any negative reply must be included in the claims folder.

2.  Thereafter, obtain a clarifying medical opinion concerning etiology of the claimed neck and low back disorders from the VA examiner who conducted the September 2012 VA examination, or, if she is not available or unable to provide the requested opinions, an appropriate clinician, to obtain a clarifying medical opinion as to the directives set forth below.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and her lay statements, including those set forth in the transcript of the May 2013 hearing before the Board.

The examiner should note that the Veteran is competent to attest to factual matters of which she has firsthand knowledge, and that, with regard to the Veteran's testimony that she has never performed physically-demanding work since service, the Board considers these statements to be credible.  

After reviewing of the entire record, the examiner should opine as to the following:

Whether it is "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood) the Veteran's neck and/or low back disorders had its/their onset during service or otherwise is/are due to an injury or other event or incident of the Veteran's period of active duty service, to include as a result of her 1981 motor vehicle accident.  A complete rationale should accompany each opinion provided.  
The clinician is also advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

If the examiner finds that it is impossible to provide the requested opinion(s) without resort to speculation, it should be so stated.  In that case, the examiner must specifically support this conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history), and addresses such matters as whether (1) there is inadequate factual information upon which to base an opinion (e.g., a lack of service treatment records); (2) the question falls outside of the limits of current medical knowledge or scientific development; (3) the condition manifested in an unusual way, such that its cause or origin is unknowable; or (4) there are other risk factors for developing the condition.

3.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed and readjudicate the claims.  If any benefit sought on appeal is not granted, the Veteran and her representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


